 
 
I 
108th CONGRESS
2d Session
H. R. 4210 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2004 
Mr. LoBiondo (for himself and Mr. Allen) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Farm Credit Act of 1971 to support the commercial fishing industry. 
 
 
1.Extension of credit to businesses providing services to producers or harvesters of aquatic products 
(a)Farm credit banks 
(1)Eligibility for credit and financial servicesSection 1.9 of the Farm Credit Act of 1971 (12 U.S.C. 2017) is amended— 
(A)by striking or at the end of paragraph (2); 
(B)by striking the period at the end of paragraph (3) and inserting ; or; and 
(C)by adding at the end the following: 
 
(4)persons furnishing to producers or harvesters of aquatic products services directly related to their operating needs.. 
(2)Purposes for extensions of creditSection 1.11(c)(1) of such Act (12 U.S.C. 2019(c)(1)) is amended by inserting and to persons furnishing services directly related to the operating needs of producers or harvesters of aquatic products after needs. 
(b)Production credit associationsSection 2.4(a) of such Act (12 U.S.C. 2075(a)) is amended— 
(1)by striking and at the end of paragraph (2); 
(2)by striking the period at the end of paragraph (3) and inserting ; and; and 
(3)by adding at the end the following: 
 
(4)persons furnishing to producers or harvesters of aquatic products services directly related to their operating needs.. 
 
